FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 10-50206
                Plaintiff-Appellee,            D.C. No.
               v.                           2:09-cr-00486-
KEVIN LLOYD STANLEY, AKA
Kevin Stanley,
                                               ODW-1
                                           Central District of
             Defendant-Appellant.             California,
                                             Los Angeles

                                               ORDER

                    Filed August 16, 2012

Before: Stephen S. Trott, Jay S. Bybee, and Sandra S. Ikuta,
                      Circuit Judges.


                           ORDER

  The Opinion filed August 2, 2011, and appearing at 653
F.3d 946 (9th Cir. 2011), is withdrawn. It may not be cited as
precedent by or to this court or any district court of the Ninth
Circuit.

   With the Opinion withdrawn, the Defendant–Appellant’s
petition for rehearing and suggestion for rehearing en banc is
moot. The parties may file a petition for rehearing or petition
for rehearing en banc regarding the Memorandum Disposition
filed August 16, 2012.




                             9301